           Case 2:19-cv-00023-AM-VRG Document 1 Filed 05/13/19 Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                       DEL RIO DIVISION

 JESUS SIFUENTES-BRAVO                              §
                                                    §
                                                    §
            Plaintiff,                              §
                                                    §                   2:19-cv-00023
                                                        Civil Case No. ________________
 v.                                                 §
                                                    §
 C. R. BARD, INCORPORATED                           §
                                                    §
                                                    §
            Defendant.                              §


                                       NOTICE OF REMOVAL

           Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant C.R. Bard, Inc., (hereinafter

“Defendant”) hereby removes this action from the 293rd Judicial District Court of Maverick

County in the State of Texas, to the United States District Court for the Western District of Texas,

Del Rio Division based on diversity jurisdiction under 28 U.S.C. §§ 1332. In support of removal,

Defendant states as follows:

      I.        FACTUAL AND PROCEDURAL REQUIREMENTS FOR REMOVAL ARE
                                     SATISFIED

           1.      On or about April 8, 2019, Plaintiff Jesus Sifuentes-Bravo filed an Original Petition

against Defendant in the 293rd Judicial District Court of Maverick County in the State of Texas,

entitled Jesus Sifuentes-Bravo v. C.R. Bard, Incorporated, Cause No. 19-04-37204-MCV (“Pet.,”

attached as part of Exhibit A). Exhibit A is “a copy of all process, pleadings, and orders” served

upon Defendant in this action, as required by 28 U.S.C. § 1446(a).

           2.      In the Original Petition, Plaintiff alleges that a “Bard Ventralight ST Mesh,”

manufactured, sold and/or distributed by Defendant, was implanted in Plaintiff, Jesus Sifuentes-

Bravo Maurice, on April 3, 2017, in connection with his hernia repair. See Pet. at ¶7. Plaintiff

alleges that he required additional medical treatment and has suffered serious and permanent
        Case 2:19-cv-00023-AM-VRG Document 1 Filed 05/13/19 Page 2 of 7



injuries to his body, including physical pain, mental anguish, and permanent bodily impairment as

a result of the implant. Id. at ¶9. .

        3.      In all, Plaintiff asserts claims for negligence and strict liability, against Defendant.

        4.      Defendant was served with process on April 25, 2019. See Ex. A. Defendant is

filing this Notice of Removal within thirty (30) days of service, per 28 U.S. Code § 1446(b)(1).

As such, removal is timely.

        5.      Promptly after the filing of this Notice, Defendant will serve written notice of this

removal on Plaintiff’s counsel and file a copy of this Notice of Removal with the 293rd Judicial

District Court of Maverick County, as required by 28 U.S.C. § 1446(d).

        6.      The Western District of Texas, Del Rio Division, is the federal judicial district

encompassing the 293rd Judicial District Court of Maverick County. See 28 U.S.C. § 124(b)(4).

Venue is therefore proper in this district and division under 28 U.S.C. § 1441(a).

                  II.     THIS COURT HAS DIVERSITY JURISDICTION

        7.      This Court has diversity jurisdiction over this case because each party is, and was

at the time Plaintiff filed his Original Petition, citizens of different states, and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs. See 28 U.S.C. § 1332.

        A.      The Amount in Controversy Is Met.1

        8.      Plaintiff admits he seeks damages “over $200,000 but not more than $2,000,000.”

See Pet. at ¶11. Accordingly on the face of the Original Petition, the amount in controversy in this

action exceeds $75,000, exclusive of interest and costs. See 28 U.S.C § 1332(a); see Horton v.

Liberty Mut. Ins. Co., 367 U.S. 348, 354 (1961) (“The general federal rule has long been to decide



1
  The defendant need make only a short and plain statement regarding the amount-in-controversy
in a notice of removal. Dart Cherokee Basin Operating Co., LLC v. Owens, 574 US ____, ____,
135 S.Ct. 547, 553, 190 L.Ed.2d 495, 502 (2014) (citing 28 U.S.C. § 1446(a).).


                                                 -2-
        Case 2:19-cv-00023-AM-VRG Document 1 Filed 05/13/19 Page 3 of 7



what the amount in controversy is from the complaint itself, unless it appears or is in some way

shown that the amount stated in the complaint is not claimed ‘in good faith.’”) (citing St. Paul

Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-89 (1938) (“The rule governing dismissal

for want of jurisdiction in cases brought in the federal court is that, unless the law gives a different

rule, the sum claimed by the plaintiff controls if the claim is apparently made in good faith.”));

Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. Russell, 972 F.2d 628, 630 (5th Cir. 1992); Kennard

v. Indianapolis Life Ins. Co., 420 F. Supp. 2d 601, 607 (N.D. Tex. 2006) (“In general, the court

will look to the plaintiff’s complaint regarding the pleaded amount in controversy . . ..”).

         9.    While Plaintiff’s allegation that the amount in controversy exceeds $75,000 is

 enough to establish the jurisdictional minimum, a review of the Original Petition proves, by a

 preponderance of the evidence, that the “matter in controversy exceeds the sum or value of

 $75,000, exclusive of interest and costs.” 28 U.S.C. § 1332(a). See also In re Silica Prods.

 Liab. Litig., 398 F. Supp. 2d 563, 646 (S.D. Tex. 2005) (holding that the amount-in-controversy

 to be satisfied where Plaintiff alleged economic loss, medical and health expenses, and claimed

 serious medical conditions); Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir.

 2001) (it is “facially apparent from the complaint that the amount in controversy exceeds the

 jurisdictional requirement.”); Great Tenn. Pizza Co. v. BellSouth Telecomm., Inc., No. 3:10-cv-

 151, 2011 WL 1636234, at *1 & n.3 (E.D. Tenn. Apr. 29, 2011); see also Oshana v. Coca-Cola

 Co., 472 F.3d 506, 511 (7th Cir. 2006) (“a good-faith estimate of the stakes is acceptable if it is

 plausible and supported by a preponderance of the evidence”); Allen v. R & H Oil & Gas Co.,

 63 F.3d 1326, 1335 (5th Cir. 1995) (“a court can determine that removal was proper if it is

 facially apparent that the claims are likely above $50,000”); Kroske v. U.S. Bank Corp., 432

 F.3d 976, 980 (9th Cir. 2005); Angus v. Shiley, Inc., 989 F.2d 142, 146 (3d Cir. 1993) (medical



                                                 -3-
        Case 2:19-cv-00023-AM-VRG Document 1 Filed 05/13/19 Page 4 of 7



 device product liability complaint alleging similar injuries and seeking similar compensation

 satisfies amount- in-controversy for federal diversity jurisdiction).

       10.     Plaintiff alleges “physical pain” “mental anguish,” and “physical impairment,”

including physical pain, mental anguish, and physical impairment that “in reasonable probability,

he will suffer in the future.” Pet. at ¶9. Plaintiff seeks past and future physical pain and mental

anguish damages, as well as future and past medical expenses, damages for loss of earning

capacity, and damages for physical impairment. Id.

       11.     The Fifth Circuit has held that the amount in controversy exceeded $75,000 based

on allegations of damages similar to the ones made by Plaintiffs in this case. See, e.g., Gebbia v.

Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000) (injuries to right wrist, left knee and

patella, upper and lower back coupled with “alleged damages for medical expenses, physical pain

and suffering, mental anguish and suffering, loss of enjoyment of life, loss of wages and earning

capacity, and permanent disability and disfigurement” supported finding that “claimed damages

exceeded $75,000”); Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999) (“alleged

damages for property, travel expenses, an emergency ambulance trip, a six day stay in the hospital,

pain and suffering, humiliation, and her temporary inability to do housework after the

hospitalization” was sufficient to meet $75,000 amount-in-controversy requirement).          Here,

Plaintiff alleges injuries much greater than those in Luckett, including permanent physical

disability, future medical expenses, physical pain, mental anguish, and lost income.

       12.     In addition, a number of other plaintiffs have brought similar product liability

actions against Defendants in federal court that specifically plead an amount-in-controversy in

excess of $75,000. See, e.g., Fiebig v. Davol Inc., No. 3:14-cv-01954 (N.D. Tex. filed June 16,

2014) (product liability case regarding Ventrio hernia patch and alleging damages in excess of




                                                -4-
        Case 2:19-cv-00023-AM-VRG Document 1 Filed 05/13/19 Page 5 of 7



amount-in-controversy for federal diversity jurisdiction); Burge v. Davol Inc., No. 1: 07-CV-06885

(N.D. Ill. filed Dec. 6, 2007) (Kugel mesh patch case seeking damages in excess of amount

required by 28 U.S.C. § 1332); Terrell v. Davol Inc., No. 2:13-cv-05074 (E.D. Pa. filed Aug. 28,

2013) (Marlex Mesh case alleging damages in excess of amount-in-controversy for federal

diversity jurisdiction).

        13.     For these reasons, the amount of recovery sought by Plaintiff clearly exceeds

$75,000, exclusive of interest and costs.

        B.      Diversity Exists Because Defendant and Plaintiff are Citizens of Different
                States.

        14.     The requirement that this be a civil action between citizens of different states for

establishing diversity jurisdiction under 28 U.S.C. § 1332 is also met here. Plaintiff’s Original

Petition is a civil action, and Plaintiff alleges he/she is a “natural person and a resident of Eagle

Pass, Maverick County, Texas.” Pet. at ¶2. Hence, Plaintiff is a citizen of Texas.

        15.     C.R. Bard, Inc. is, and was at the time of the filing of the Original Petition, a New

Jersey Corporation, and C.R. Bard, Inc.’s principal place of business is located in New Jersey. See

Pet. at ¶4. Accordingly, C.R. Bard, Inc. is a citizen of New Jersey. See 28 U.S.C. § 1332(c)(1).

Plaintiff alleges that C.R. Bard, Inc.’s principal place of business is in New Jersey. Pet. at ¶3.

        16.     Defendant and Plaintiff are therefore citizens of different states for purposes of

establishing diversity jurisdiction under 28 U.S.C. § 1332.

        17.     Because Plaintiff and Defendant are citizens of different states and the amount-in-

controversy requirement is met, jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332,

and removal is appropriate under 28 U.S.C. § 1441.




                                                -5-
       Case 2:19-cv-00023-AM-VRG Document 1 Filed 05/13/19 Page 6 of 7



                                    III.   CONCLUSION

       18.    WHEREFORE, Defendant respectfully requests that the above-described case be

removed from the 293rd Judicial District, Maverick County, Texas, to the United States District

Court for the Western District of Texas, Del Rio Division.


DATED: May 13, 2019                             Respectfully submitted,

                                                REED SMITH LLP


                                                By: /s/ Curtis R. Waldo
                                                   Curtis R. Waldo
                                                   (Attorney-in-charge)
                                                   State Bar No. 24090452
                                                   Fed. Bar No. 2331235
                                                   cwaldo@reedsmith.com
                                                   811 Main Street, Suite 1700
                                                   Houston, Texas 77002-6110
                                                   Telephone: 713.469.3800
                                                   Facsimile: 713.469.3899

                                                ATTORNEY FOR DEFENDANT
                                                C. R. BARD, INC.




                                              -6-
        Case 2:19-cv-00023-AM-VRG Document 1 Filed 05/13/19 Page 7 of 7



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Notice of Removal has been

forwarded to counsel for Plaintiff, by certified mail, return receipt requested, this 13th day of May,

2019.


Counsel for Plaintiff

Nicole E. Henning
State Bar No. 24013054
The Henning Firm
435 W. Nakoma, Suite 101
San Antonio, TX 78216
Telephone: (210) 563-7828
Facsimile: (210) 563-7829
E-mail: nicole@henningfirm.com




                                                  /s/ Curtis R. Waldo
                                                  Curtis R. Waldo




                                                -7-
